DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 7/7/2022 is acknowledged.
Currently, claims 1-8 are pending and examined. 
Claims 9-20 are drawn to non-elected group and being withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 3, lines 2-5; a conditional phrase “when” is confusing and indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. Clarification is required. 
Re claim 8, lines 1-2; a forward splash “/” is confusing and indefinite because unclear whether it represents for either ratio or divisional symbol. Correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-8 is/are rejected under 35 U.S.C. 1029(a)(1) as being anticipated by US No. 2010/0076651 to Nakakura et al. (‘Nakakura’).
Re claim 1: Nakakura discloses a device for controlling a vehicle, the device comprising: an input device 2 to receive a user input; a state sensing device 9-11 to sense a vehicle state change in response to the user input; and a controller 1 configured to determine whether to apply a driving current of an actuator 5 to a switching device 6-8 based on the vehicle state change (Fig. 1). Note, a phrase “configured to” is a functional citation; which has no structurally patentable weight. 
Re claim 2: wherein the switching device 6-8 includes a semiconductor element (par. [0027], line 22).
Re claim 3: wherein the controller 1 is configured to: apply the driving current of the actuator 5 to the switching device 6-8 in response to the user input; and control to stop (e.g. via a stop 8) the driving current of the actuator 5 from being applied to the switching device 6-8 according to the vehicle state.
Re claim 4: wherein the controller 1 is configured to: start to drive the actuator 5 when the driving current of the actuator 5 is applied to the switching device 6-8 according to the user input; and stop (e.g. via a stop 8) the driving current of the actuator 5 from being applied at a time of change to stop an operation of the actuator 5 when the vehicle state is changed to correspond to the user input by the driving of the actuator 5.
Re claim 5: wherein the controller 1 is configured to calculate a maximum driving current of the driving current of the actuator 5 applied to the switching device 6-8.
Re claim 6: wherein the controller 1 is configured to calculate the maximum driving current based on a previously stored driving current of the actuator 5 and a previously stored locked rotor current.  
Re claim 7: wherein the controller 1 is configured to control the driving current of the actuator 5 applied to the switching device 6-8 not to exceed the maximum driving current.
Re claim 8: wherein the vehicle state includes an opening/closing state of a vehicle door (par. [0024]), an opening/closing state of a trunk lid, or an opening/closing state of a fuel filler lid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale